Case 3:18-cv-00802-BEN-JLB Document 61 Filed 04/24/20 PageID.2311 Page 1 of 4



  1   XAVIER BECERRA
      Attorney General of California
  2   ANTHONY R. HAKL
      Supervising Deputy Attorney General
  3   NELSON R. RICHARDS
      Deputy Attorney General
  4   State Bar No. 246996
       1300 I Street, Suite 125
  5    P.O. Box 944255
       Sacramento, CA 94244-2550
  6    Telephone: (916) 210-7867
       Fax: (916) 324-8835
  7    E-mail: Nelson.Richards@doj.ca.gov
      Attorneys for Defendant Xavier Becerra, in
  8   his official capacity as California Attorney
      General
  9
                        IN THE UNITED STATES DISTRICT COURT
10
                    FOR THE SOUTHERN DISTRICT OF CALIFORNIA
11
12
13
14    KIM RHODE et al.,                             3:18-cv-00802-BEN-JLB
15                                    Plaintiffs,
16                 v.                               DEFENDANT’S MOTION TO
                                                    STAY ORDER GRANTING
17                                                  PRELIMINARY INJUNCTION TO
      XAVIER BECERRA, IN HIS OFFICIAL               ALLOW FOR INTERLOCUTORY
18    CAPACITY AS ATTORNEY GENERAL OF               APPEAL (Fed. R. App. P. 8(a))
      THE STATE OF CALIFORNIA, et al.,
19                                             Dept:       5A
                                   Defendants. Judge:      Hon. Roger T. Benitez
20                                             Action Filed:    4/27/2018
21
22
23
24
25
26
27
28

                        Def.’s Mot. for Stay of PI Order Pending Appeal (3:18-cv-00802 BEN JLB)
Case 3:18-cv-00802-BEN-JLB Document 61 Filed 04/24/20 PageID.2312 Page 2 of 4



  1        Defendant Xavier Becerra, in his official capacity as the California Attorney
  2   General, requests that this Court stay its order granting Plaintiffs’ motion for
  3   preliminary injunction pending appeal of that decision. See Fed. R. App. P. 8(a).
  4   The Attorney General requests an immediate ruling on this motion. Immediate
  5   action on this motion is necessary because the Attorney General is informed and
  6   believes that ammunition vendors have already started selling ammunition without
  7   background checks, creating the near certainty that prohibited persons—convicted
  8   felons, violent misdemeanants, and others prohibited by law from possessing
  9   firearms and ammunition—will have easy access to ammunition. If the Court has
10    not issued a ruling by 3:00 p.m. this afternoon, the Attorney General will consider
11    the motion as having been denied and will consider seeking a stay from the Ninth
12    Circuit shortly thereafter.
13         A request for a stay pending appeal is governed by four factors: (1) whether
14    the movant is likely to succeed on the merits, (2) whether the movant will be
15    irreparably injured absent a stay, (3) whether a stay will substantially harm the
16    other parties, and (4) whether a stay serves the public interest. Leiva-Perez v.
17    Holder, 640 F.3d 962, 963 (9th Cir. 2011). And where the balance of the equities
18    tilts strongly in favor of a stay, the moving party need only show a “substantial case
19    on the merits.” Id. at 970.
20         As to the merits, the Attorney General need not show that it is “more likely
21    than not that” he will win on the merits. Levia-Perez, 640 F.3d at 967. Instead, he
22    need only show a “reasonable probability” of prevailing; or that he has raised
23    “serious legal questions.” Id. at 967-968 (quotation marks omitted). And the Court
24    may grant a stay “even though its own approach may be contrary to movant’s view
25    of the merits.” Washington Area Transit Comm’n v. Holiday Tours, Inc., 559 F.2d
26    841, 843 (D.C. Cir. 1977). For the reasons explained in his opposition to the
27    motion for a preliminary injunction, the Attorney General has (at a minimum) made
28
                                                  1
                         Def.’s Mot. for Stay of PI Order Pending Appeal (3:18-cv-00802 BEN JLB)
Case 3:18-cv-00802-BEN-JLB Document 61 Filed 04/24/20 PageID.2313 Page 3 of 4



  1   both a “substantial case on the merits” and raised “serious legal questions” about
  2   the legal issues addressed in the order. Leiva-Perez, 640 F.3d at 966-67.
  3        In any event, the balance of the equities tips overwhelmingly in favor of a
  4   stay. The preliminarily enjoined background check provisions, Cal. Pen. Code
  5   §§ 30352, 30370(a)-(d), have been in effect for almost 10 months, and have
  6   resulted in over 750 prohibited people from purchasing ammunition from licensed
  7   ammunition vendors. The preliminarily enjoined restrictions on direct shipping and
  8   importation of ammunition, Cal. Pen. Code §§ 30313(a)-(b), 30314(a), have been in
  9   effect over two years.
10         In addition, the order will almost certainly result in prohibited persons
11    purchasing ammunition. By contrast, no plaintiff has said he or she is unable to
12    purchase ammunition. The Court had plaintiffs’ motion for preliminary injunction
13    under consideration for eight months. Temporarily staying the order for a short
14    time longer will cause no significant harm to plaintiffs, who have been living with
15    the status quo for 10 months (or over two years in the case of the restrictions on
16    importation and direct shipping). And a stay will promote public safety by
17    preventing prohibited persons from easily purchasing ammunition over the internet
18    or from their local vendor.
19
      Dated: April 24, 2020                          Respectfully Submitted,
20
                                                     XAVIER BECERRA
21                                                   Attorney General of California
                                                     ANTHONY R. HAKL
22                                                   Supervising Deputy Attorney General
23
24
                                                     /s/ Nelson Richards
25                                                   NELSON R. RICHARDS
                                                     Deputy Attorney General
26                                                   Attorneys for Defendant Xavier
                                                     Becerra, in his official capacity as
27                                                   California Attorney General
28
                                                 2
                        Def.’s Mot. for Stay of PI Order Pending Appeal (3:18-cv-00802 BEN JLB)
Case 3:18-cv-00802-BEN-JLB Document 61 Filed 04/24/20 PageID.2314 Page 4 of 4




                              CERTIFICATE OF SERVICE
Case Name:      Rhode v. Becerra                          No.    3:18-cv-00802 BEN JLB

I hereby certify that on April 24, 2020, I electronically filed the following documents with the
Clerk of the Court by using the CM/ECF system:
DEFENDANT'S MOTION TO STAY ORDER GRANTING PRELIMINARY
INJUNCTION TO ALLOW FOR INTERLOCUTORY APPEAL
I certify that all participants in the case are registered CM/ECF users and that service will be
accomplished by the CM/ECF system.
I declare under penalty of perjury under the laws of the State of California the foregoing is true
and correct and that this declaration was executed on April 24, 2020, at Sacramento, California.


            Tracie L. Campbell                                  /s/ Tracie Campbell
                 Declarant                                            Signature

SA2018101286
34023291.docx
